Case: 20-20453     Document: 00515928762         Page: 1     Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       July 7, 2021
                                  No. 20-20453
                                                                     Lyle W. Cayce
                                                                          Clerk

   Myra LaVergne,

                                                           Plaintiff—Appellant,

                                       versus

   University of Texas Medical Branch;
   Texas Department of Criminal Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1992


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Myra LaVergne appeals the district court’s grant of summary
   judgement to University of Texas Medical Branch (“UTMB”) and the
   Texas Department of Criminal Justice. She alleges (1) race discrimination
   based on UTMB’s failure to promote her to Cluster Nurse Manager, (2) race


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20453     Document: 00515928762         Page: 2   Date Filed: 07/07/2021




                                  No. 20-20453


   discrimination based on the termination of her employment, and
   (3) retaliation based on the termination of her employment. The district
   court granted summary judgment to the defendants on each claim.
         This court has carefully reviewed the briefs, district court opinion,
   and pertinent portions of the record. Having done so, we find no reversible
   error of fact or law. The judgment is AFFIRMED.




                                       2